Opinión concurrente emitida por el
Juez Asociado Señor Corrada Del Río.
En este caso el Tribunal resuelve que, de un análisis integral de las alegaciones y de todos los pormenores pro-cesales del caso, se puede inferir que la sociedad legal de gananciales estuvo presente en el litigio desde sus comien-zos, lo cual hace innecesario una enmienda para incorpo-rarla propiamente al epígrafe del pleito.
A pesar de que comparto esta visión interpretativa a la que llega el Tribunal, entiendo que existen disposiciones de *934índole procesal que de igual forma resuelven la controver-sia planteada. Veamos.
En síntesis, en este recurso nos corresponde determinar , si luego de transcurridos seis (6) años desde que se pre-sentó una demanda sobre injuction y de daños y peijuicios procede que ésta se enmiende para incluir a las sociedades legales de bienes gananciales compuestas por varios de los matrimonios que comparecen como demandantes en el pleito, a los efectos de que les correspondía a éstas y no a aquéllos hacer la reclamación en cuestión.
Surge de los documentos que se acompañan a este re-curso que el 20 de octubre de 1987 varios residentes del barrio Guaraguao de Bayamón presentaron, en su carácter personal, una demanda sobre injuction y de daños y per-juicios contra, entre otros, la Cantera Ramos, Inc. En sín-tesis, alegaron que la codemandada Cantera Ramos, Inc. se ha dedicado a la explotación de una cantera para la extracción de piedra, mediante detonaciones de explosivos, en un área cercana a la residencia de los demandantes desde hacía dos (2) años; que dichas detonaciones de explo-sivos fueron efectuadas de forma negligente y en contra-vención a las leyes y los reglamentos que regulan este tipo de actividad, y que, como consecuencia de tales actos negli-gentes por parte de los demandados, sus residencias han sufrido y continúan sufriendo graves daños. Los deman-dantes solicitaron que se les indemnizara por los daños sufridos por sus residencias y que se ordenase el cierre de las operaciones de la cantera referida por considerarla un estorbo público.
El 8 de febrero de 1989, la parte demandante sometió una demanda enmendada para añadir como codemanda-*935dos a los dueños del solar donde se ubica la cantera referida.
Tras los trámites de rigor, se señaló la vista en su fondo del caso. Durante su celebración y antes de que la parte demandante hubiese concluido con el desfile de prueba, la codemandada, Cantera Ramos, Inc., presentó una moción de desestimación al amparo de la Regla 39.2(c) de Procedi-miento Civil, 32 L.P.R.A. Ap. III, el 24 de marzo de 1993. En síntesis, en ésta se adujo que, durante el transcurso de la vista en su fondo, quedó establecido por el testimonio de los demandantes que las propiedades cuyos daños se recla-man pertenecían a las sociedades de gananciales constitui-das por éstos, y que tal parte indispensable no había sido incluida en la reclamación instada.
Asimismo, argumentó la parte demandada que no pro-cedía permitir una enmienda para incorporar a las referi-das sociedades de bienes gananciales, pues al no haber sido incluidas dichas partes dentro del año de instarse la reclamación, su causa de acción había prescrito.
La parte demandante presentó la Oposición a Moción de Desestimación de 6 de agosto de 1993. En ésta solicitó que se enmendara la demanda por haberse presentado una prueba sin oposición a los efectos de que la sociedad de gananciales compuesta por los demandantes eran los due-ños de los bienes inmuebles afectados, ya que en la vista testificaron de la inversión que la sociedad de gananciales había hecho en la propiedad.
Así las cosas, el 20 de mayo de 1994, el entonces Tribunal Superior, Sala de Bayamón (Hon. Zulma Zayas Puig, Juez), dictó una sentencia parcial final que acogió la mo-ción de desestimación de la codemandada y, por consi-guiente, desestimó la reclamación por daños a la propiedad correspondientes a las estructuras cuyos titulares fueren las sociedades de gananciales no incluidas en el pleito. Re-solvió el tribunal que no procedía la enmienda solicitada *936para incluir a las sociedades de gananciales referidas, ya que su acción había prescrito.
Oportunamente, la parte demandante interpuso una so-licitud de conclusiones de hechos adicionales, la cual fue denegada por el tribunal de instancia mediante una reso-lución notificada el 31 de agosto de 1994. El 15 de septiem-bre de 1994, la parte demandante presentó una moción de reconsideración, la cual fue rechazada de plano por el Tribunal a quo al éste no haberse expresado sobre ésta.
Inconforme con dicha sentencia parcial final acude ante nos la parte demandante recurrente para formular los se-ñalamientos de error siguientes:
A) Erró el Tribunal al no permitir la enmienda de la demanda.
B) Erró el Tribunal al determinar que la acción estaba prescrita. Petición, pág. 3.
HH HH
En su primer señalamiento de error, aduce la parte de-mandante recurrente que incidió el tribunal de instancia al no permitir que se enmendara la demanda para incluir a las sociedades de gananciales compuestas por los matrimo-nios demandantes en este litigio. En apoyo de su conten-ción sostiene que al haber presentado los demandantes prueba en la vista sin oposición de los demandados, a los efectos de que las propiedades afectadas pertenecían a las sociedades de gananciales compuestas por los demandan-tes, procedía la enmienda solicitada para conformar las alegaciones a la prueba desfilada, según lo establece la Re-gla 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Enten-demos que el error se cometió. Veamos.
La sociedad legal de gananciales es una entidad sepa-rada y distinta de los cónyuges que la componen. Rovira Tomás v. Srio. de Hacienda, 88 D.P.R. 173 (1963); Echevarría v. Despiau, 72 D.P.R. 472 (1951). Esto significa que en una situación en que la sociedad legal de gananciales sea *937parte indispensable en un pleito, es necesario incluirla como tal o su acción podría estar prescrita al momento de solicitar su inclusión.
La Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece, en lo pertinente, que “[l]as personas que tu-vieren un interés común sin cuya presencia no pueda ad-judicarse la controversia, se harán partes y se acumularán como demandantes o demandadas”. Al respecto, hemos es-tablecido que en aquellos casos donde le corresponda a la sociedad de gananciales reclamar una acción y ésta no comparezca dentro del término prescriptivo para así ha-cerlo, perderá el derecho a dicha reclamación. Así, por ejemplo, en Franco v. Mayagüez Building, Inc., 108 D.P.R. 192, 195 (1978), se desestimó una causa de acción —lucro cesante— que correspondía reclamar a la sociedad de ga-nanciales, habiéndose levantado debidamente la defensa de prescripción por parte de los demandados en ese caso.
Dispone la Regla 18 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que:
La indebida acumulación de partes no constituirá motivo para desestimar un pleito. Cualquier parte podrá ser adicio-nada o eliminada por orden del Tribunal, a iniciativa de éste, o a moción de parte en cualquier estado del procedimiento, bajo las condiciones que fueren justas. Cualquier reclamación contra una parte puede ser separada y proseguirse independientemente.
Al respecto, hemos expresado que un tribunal no puede desestimar un pleito porque en éste haya una indebida acumulación de partes. Meléndez v. Levitt & Sons of P.R., Inc., 106 D.P.R. 437 (1977); Coop, de Crédito v. Soc. de Gananciales, 104 D.P.R. 675 (1976); Torres Reyes v. Tribunal Superior, 94 D.P.R. 398 (1967); Vega v. Cía. Popular de Transporte, 72 D.P.R. 525 (1951).
Posteriormente, en Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983), dijimos que de acuerdo con las dis-posiciones de la Regla 18 de Procedimiento Civil, supra, “la omisión de una parte indispensable, aunque es motivo *938para desestimar un pleito, no constituye impedimento para que, a solicitud de la parte interesada, el Tribunal pueda conceder la oportunidad de traer al pleito a la parte origi-nalmente omitida, siempre y cuando el Tribunal pueda ad-quirir jurisdicción sobre la misma”.
A tales efectos, la parte demandada recurrida aduce que no es posible la inclusión de las sociedades legales de ga-nanciales, partes que son indispensables en la adjudica-ción final de la controversia presentada ante el foro de ins-tancia, ya que la reclamación a la que tiene derecho dicha parte está prescrita. Entendemos que no le asiste la razón.
En el caso de autos tenemos un planteamiento de dis-tinta naturaleza. Aquí debemos determinar si es posible enmendar la demanda para incluir nuevos demandantes según surge de prueba desfilada, que no fue objetada por los demandados.
La Regla 13.2 de Procedimiento Civil, supra, dispone, en lo pertinente:

13.2 Enmiendas para conformar las alegaciones con la prueba

Cuando con el consentimiento expreso o implícito de las par-tes se sometan a juicio cuestiones no suscitadas en las alega-ciones, aquéllas se considerarán a todos los efectos como si se hubieran suscitado en las alegaciones. La enmienda de las ale-gaciones que fuere necesaria para conformarlas a la evidencia a los efectos de que las alegaciones reflejen las cuestiones susci-tadas, podrá hacerse a moción de cualquiera de las partes en cualquier momento, aun después de dictarse sentencia; pero la omisión de enmendar no afectará el resultado del juicio en re-lación con tales cuestiones. Si se objetare la evidencia en el juicio por el fundamento de ser ajena a las cuestiones suscita-das en las alegaciones, el tribunal podrá permitir las enmien-das y deberá hacerlo liberalmente, siempre que con ello se fa-cilite la presentación del caso y la parte que se oponga no demuestre a satisfacción del tribunal que la admisión de tal prueba perjudicaría su reclamación o defensa. El tribunal po-drá conceder una suspensión para permitir a la parte opositora controvertir dicha prueba.
*939En Parrilla García v. Fuentes Fluviales, 92 D.P.R. 168, 176 (1965), al analizar la interacción de la Regla 13.2 con la.Regla 12.1 (32 L.P.R.A. Ap. III), expresamos que:
Nada hay en la Regla 12.1 que requiera una enmienda formal de las alegaciones por parte del demandante para que éste pueda deducir su reclamación contra el tercero demandado. Si por virtud de las alegaciones una contienda queda trabada en-tre el demandante y el tercero demandado y durante la vista del caso el demandante presenta prueba contra el tercero de-mandado y éste tiene oportunidad de contrainterrogar los tes-tigos y presentar prueba en contrario, las alegaciones deben considerarse enmendadas a los efectos de establecer una recla-mación directa del demandante contra el tercero demandado. La Regla 13.2 autoriza las enmiendas de las alegaciones para conformarlas a la prueba. (Enfasis suplido.) Véase, además, Torres Cruz v. Municipio de San Juan, 103 D.P.R. 217, 219 (1975).
Igual relevancia tienen estas expresiones en cuanto al demandado original, como en el caso de autos. Así, en Moa v. E.L.A., 100 D.P.R. 573, 586 (1972), al interpretar la Regla 13.2, supra, expresamos que:
La enmienda no introdujo una causa de acción nueva como sostiene la parte recurrida. Simplemente aclaró un concepto que estaba implícitamente expuesto en la demanda original, o que se podía racionalmente inferirse [sic] de sus alegaciones, esto es, que el padre también reclamaba por daños morales con motivo del accidente que le ocurrió a su hijo. Lo que se aclaró, por la enmienda, fue que en el resarcimiento deberían partici-par el hijo y su padre, en pago de sus respectivos daños sufri-dos, en las respectivas cantidades que fijara el tribunal a quo.
Posteriormente, en Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757, 763-764 (1978), resolvimos que dado que la prueba cuestionada en alzada surgía del testimonio de la demandante, tocaba entonces a la parte demandada en dicha etapa objetar su admisibilidad y, al no hacerlo, brindó implícitamente su consentimiento y permitió que se esti-*940maran como enmendadas las alegaciones, a tenor con lo dispuesto en la Regla 13.2 de Procedimiento Civil, supra.(1)
En el caso de autos, la vista de la cual surge que las propiedades supuestamente fueron afectadas por las ac-tuaciones de los demandados se celebró entre el 1ro y 4 de febrero de 1993, según consta de la propia moción de des-estimación presentada por la parte demandada. Sin embargo, no fue hasta el 24 de marzo de 1993 que se presentó la moción de desestimación, esto es, cuarenta y ocho (48) días luego de que desfilara la prueba de que los titulares de las propiedades en controversia eran las sociedades ganan-ciales de los matrimonios demandantes, y permitir de este modo que se enmendaran las alegaciones para añadir estos nuevos demandantes.
Por otro lado, la Regla 13.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que:

13.3. Retroactividad de las enmiendas

Siempre que la reclamación o defensa expuesta en la alega-ción enmendada surgiere de la conducta, acto, omisión o evento expuesto en la alegación original las enmiendas se retrotraerán a la fecha de la alegación original. Una enmienda para sustituir la parte contra la cual se reclama se retrotraerá a la fecha de la alegación original si, en adición a cumplirse con el requisito anterior, y dentro del término prescriptivo, la parte que se trae mediante enmienda (1) tuvo conocimiento de la causa de acción pendiente, de tal suerte que no resulta impedido de defenderse en los méritos, y (2) de no haber sido por un error en cuanto a la identidad del verdadero responsable, la acción se hubiera ins-tituido originalmente en su contra. (Enfasis suplido.)
Sobre este particular, en Ortiz Díaz v. R. & R. Motor Sales Corp., 131 D.P.R. 829, 837 (1992), expresamos que “[l]o irpportante para que se retrotraiga la enmienda al momento de la presentación de la demanda original es que ésta surja de ‘la conducta, acto, omisión o evento expuesto en la alegación original....’ Por lo tanto, si la demanda ori*941ginal se presentó en tiempo, las enmiendas también esta-rán en tiempo; no surgirá, pues, problema alguno de pres-cripción, no importa cuándo se hayan presentado las enmmiendas”. (Cita omitida.) Así, cuando se da tal condi-ción, si la demanda original se presentó a tiempo dentro del período prescriptivo correspondiente, las enmiendas también estarán a tiempo no importa cuán tarde hubiera ocurrido la enmienda.
Sin embargo, si con la enmienda a la demanda se in-tenta añadir un nuevo demandante o demandado, el mo-mento para determinar el término prescriptivo es cuando se incluya el nuevo demandante o demandado por primera vez en la demanda, con excepción de lo dispuesto en las Reglas 13.3, 15.1 y 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y de la situación en que haya solidaridad entre demandante o demandado ya incluidos en la demanda, y el nuevo demandante o demandado. Ortiz Díaz v. R. & R. Motors Sales Corp., supra.
Aunque como está fraseada, la regla dispone sólo sobre enmiendas para adicionar demandados, sus requisitos son relevantes por analogía para considerar enmiendas que adicionen demandantes. Por ello, para que una enmienda que añade un demandante, como en el caso de autos, se retrotraiga al momento de la demanda original, la de-manda enmendada debe exponer una reclamación que surja de la misma conducta, transacción o evento que haya sido expuesto en la acción original presentada. El deman-dado debe, además, haber tenido conocimiento de la exis-tencia de la causa de acción pendiente dentro del plazo prescriptivo y de la involucración de los nuevos demandantes. Tal y como concluye el comentarista José Cuevas Segarra,(2) “[e]l punto crucial es examinar si el de-mandado sabía o debía saber de la existencia y envolvi-miento de los nuevos demandantes. En algunas instancias *942la relación entre el demandante original y el nuevo forman una identidad de intereses suficiente para determinar la existencia de conocimiento”.
Comentando la Regla 15(c) de Procedimiento Civil federal,(3) de la cual proviene nuestra citada Regla 13.3, el co-mentarista J. Moore(4) expresa que:
While de Rule as phrased deals only with changing defendants, courts have applied it to amendments substituting or adding plaintiffs. Of course, assertion of a wholly new cause of action is not permitted under the Rule, and relation back of an amendment joining a complete stranger to the original action is rare. Rather, before permitting the untimely joinder of an additional plaintiff to relate back, courts have generally required a showing of sufficient identity of interest between the original and new plaintiff, or some other indication that the defendant has been put on timely notice of additional claims, as well as asbsence of prejudice to defendant. (Enfasis suplido.)
Sobre el efecto que tiene la enmienda sobre las disposi-ciones estatutarias de prescripción, nos argumenta Moore:
Similar considerations apply even when an amendment has the effect of joining a new party defendant [or plaintiff] to the proceedings, since such joinder will not be subject to relation back unless there is a sufficient identity of interest between the new and old parties so as to ensure that the new party has had adequate notice, and the resulting protection which the statute of limitations was designed to provide. 3 Moore’s Federal Practice 2d, pág. 15-174 (1995).
Se desprende de lo anterior que el criterio fundamental que se debe considerar al momento de retrotraer la en-mienda en la cual se adiciona un nuevo demandante es si existe una identidad de intereses tal que el demandado tuvo conocimiento sobre la causa de acción que se pretende presentar con la nueva parte.
*943Surge de la jurisprudencia federal, donde se ha discu-tido el alcance de la Regla 15(c) de Procedimiento Civilfe-deral, 28 U.S.C., de la cual proviene la Regla 13.3 local, supra, que para que sea válida la adición de un nuevo de-mandante, que se incorpore a un pleito en virtud de una enmienda que se presenta luego de que una de las partes desfile prueba no objetada a tales efectos, se requiere el cumplimiento de varios criterios:
1. La reclamación a la que se refiere la nueva enmienda deberá surgir de la misma conducta o causa de acción que la reclamación original.
2. Existe una identidad de intereses entre los deman-dantes originales y las reclamaciones entabladas por éstos y aquellas que se pretenden adicionar mediante enmienda.
3. Conceder la enmienda no acarrea peijuicio indebido a la parte demandada.
Veamos en detalle la jurisprudencia de la que surgen los criterios antes esbozados.
Adviértase que el primer criterio, al cual nos referimos, está establecido directamente en el propio texto de las Re-glas 15(c) y 13.3, respectivamente. Así pues, analizaremos los restantes dos (2) criterios.
En Farner v. Fireman’s Fund Ins. Co., 748 F.2d 551 (10mo Cir. 1984), el tribunal determinó que no procedía una enmienda en un caso entablado por el oficial de una corporación contra la aseguradora de dicha corporación que rehusó defenderlo en una acción, cuando dicha en-mienda pretendía incluir a los abogados que instaron esa acción debido a que dichos abogados no tenían ninguna relación con la parte original en el pleito. Sin embargo, en Itel Capital Corp. v. Cupus Coal Co., Inc., 707 F.2d 1253 (limo Cir. 1983), se permitió adicionar al propietario de una corporación por existir una relación de identidad de intereses entre éste y dicha corporación.
*944Así también, en Williams v. United States, 405 F.2d 234 (5to Cir. 1968), en una acción por daños entablada por la madre de un menor en representación de éste, se permitió la enmienda para adicionar a dicha madre como codeman-dante según la premisa de que existía una identidad de intereses entre ambas partes, por lo que se podía entender que la reclamación inicial recogía ambas causas de acción.
Finalmente, en Allied Intern, v. Intern. Longshoremen’s Ass’n, 814 F.2d 32, 35-36 (1er Cir.), cert. denegado, 484 U.S. 820 (1987), se determinó qué procedía retrotraer una enmienda al momento de la presentación de la demanda original, al expresar el Tribunal que:
Although the relation back of amendments switching plaintiffs — as opposed to defendants — is not explicitly treated in Rule 15(c), “the attitude taken in [the rule] toward change of defendants extends by analogy to amendments changing plaintiffs.” Fed.R.Civ.R 15(c) advisory committee note. Thus, when revision of a complaint has the effect of substituting a fresh plaintiff for the original one, three requirements must be met if the former’s claim is different and is to relate back: the amended complaint must arise out of the conduct, transaction, or occurrence set forth or attempted to he set forth in the original pleading; there must he a sufficient identity of interest between the new plaintiff, the old plaintiff, and their respective claims so that the defendants can be said to have been given fair notice of the latecomer’s claim against them; and undue prejudice must be absent. (Énfasis suplido.)
El tercero y último requisito tiene como propósito salva-guardar el derecho de la parte demandada a tener la opor-tunidad de prepararse adecuadamente para enfrentar la litigación en cuestión.(5)
A tales efectos, los demandados en el caso de autos ha-bían sido debidamente emplazados y tenían conocimiento de las reclamaciones y su naturaleza, ya que el pleito aquí en controversia comenzó al presentarse la demanda el 20 *945de octubre de 1987. Es innegable que existe una distinción entre la sociedad de gananciales y los cónyuges que la com-ponen; sin embargo, en el caso de autos los demandados fueron conscientes desde el primer momento que dentro de las reclamaciones incoadas se encontraba el supuesto daño sufrido por las estructuras. Así pues, luego de que surgiera en la vista que dichas estructuras pertenecían a las socie-dades de gananciales y que la parte demandada no levan-tase oportunamente objeción a tales efectos, su inacción constituyó un consentimiento implícito para que se enmen-dara la demanda y se incluyesen a las sociedades legales de gananciales como demandantes, retrotrayéndose tal en-mienda al momento cuando se presentó la demanda original, tal y como lo establecen las Reglas 13.2 y 13.3 de Pro-cedimiento Civil, supra.
No se ocasiona perjuicio indebido a la parte demandada cuando se retrotrae a la fecha original de presentación de la demanda para adicionar una parte demandante cuando la demanda original ya exponía la conducta, la transacción y los eventos de los cuales se podía deducir la reclamación de la nueva parte adicionada al litigio, debido a la identi-dad de intereses entre la nueva demandante y la deman-dante original, si la parte demandada no objeta la prueba que da lugar a la enmienda al presentarse ésta en el juicio. Por otro lado, en un caso como el de autos, donde han com-parecido ambos cónyuges como demandantes, el solo hecho de haberse omitido en el epígrafe de la demanda la frase “y en representación de la sociedad de gananciales compuesta por ambos”, no los priva de la reclamación perteneciente a esa entidad creada en virtud de su matrimonio, si del resto de las alegaciones de la demanda, interpretadas en con-junto y de forma liberal a favor de los demandantes, junto con el epígrafe y la súplica, razonablemente se desprenden dichas reclamaciones.
Por los anteriores fundamentos, concurrimos con el re-sultado al que llega la mayoría del Tribunal.

(1) Véanse, al mismo efecto: Arvelo v. Román, 65 D.P.R. 743, 746 (1946); Betancourt v. U.S. Fidelity & Guaranty Co., 78 D.P.R. 650, 652 (1955).


(2) J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1992, Vol. II, pág. 56.


(3) Fed. Rules Civ. Proc. rule 15(c), 28 U.S.C.


(4) 3 Moore’s Federal Practice 2d, pág. 15-174 (1995).


(5) Allied Intern, v. Intern. Longshoremen’s Ass’n, 814 F.2d 32, 37-38 (1er Cir. 1987). Véanse: Hill v. BASF Wyandotte Corp., 782 F.2d 1212, 1213-1214 (4to Cir. 1986); Travelers Indemnity Co. v. United States, 382 F.2d 103 (10mo Cir. 1967).